DETAILED ACTION 
This office action is in response to the applicant’s after-final amendments filed on 01/28/2021. 
Currently claims 1, 4-10, 12 and 14-20 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1. (Currently amended, strike through or underlined) A method for forming a three-dimensional (3D) NAND memory device, comprising: 
forming a plurality of hybrid shallow trench isolation structures in a substrate, comprising: 
forming at least one row of shallow trenches extending in the horizontal direction in the substrate, 
forming the plurality of hybrid shallow trench isolation structures in the at least one row of shallow trenches, 
forming a dielectric sublayer in the at least one row of shallow trenches, 
removing an upper portion of the dielectric sublayer, and 
forming a conductive sublayer on the remaining portion of the dielectric sublayer and in the at least one row of shallow trenches; 
forming an alternating dielectric stack on the substrate, the alternating dielectric stack including a plurality of dielectric layer pairs each 
forming a plurality of channel structures in the alternating dielectric stack; 
forming a slit penetrating vertically through the alternating dielectric stack and extending in a horizontal direction to divide the plurality of channel structures and to expose a row of hybrid shallow trench isolation structures; 
replacing the second dielectric layers in the alternating dielectric stack with a plurality of gate structures through the slit; Atty. Dkt. No. 4123.0690001Reply to Office Action-3 -XIAO et al. of November 4, 2020Application No. 16/239,134 
forming a spacer wall to fill the slit; and 
forming a plurality of array common source contacts each in electric contact with a corresponding hybrid shallow trench isolation structure of the plurality of hybrid shallow trench isolation structures, comprising: 
forming a plurality of via holes each vertically penetrating the substrate and the dielectric sublayer of a corresponding hybrid shallow trench isolation structure of the plurality of hybrid shallow trench isolation structures, and 
forming the plurality of array common source contacts in the plurality of via holes respectively, 
each array common source contact being in electrical contact with the conductive sublayer of the corresponding shallow trench isolation structure.

Claim 12. (Currently amended, underlined) A three-dimensional (3D) NAND memory device, comprises: 
a substrate including a plurality of hybrid shallow trench isolation structures, each hybrid shallow trench isolation structure comprising a dielectric sublayer and a conductive sublayer both embedded in the substrate; 
an alternating dielectric/conductive stack including a plurality of dielectric/conductive layer pairs on a substrate, each of the plurality of dielectric/conductive layer pairs comprising a dielectric layer and a conductive layer; 
a plurality of channel structures vertically penetrating the alternating dielectric/conductive stack; Atty. Dkt. No. 4123.0690001Reply to Office Action-6-XIAO et al. of November 4, 2020Application No. 16/239,134 
a slit penetrating vertically through the alternating dielectric/conductive stack and extending between the plurality of channel structures in a horizontal direction; 
a spacer wall in the slit; and 
a plurality of array common source contacts each in electric contact with a corresponding hybrid shallow trench isolation structure of the plurality of hybrid shallow trench isolation structures, 
each array common source contact being in electrical contact with the conductive sublayer of the corresponding shallow trench isolation structure.
Allowable Subject Matter
In light of applicant’s after-final amendments filed on 01/28/2021,
Claims 1, 4-10, 12 and 14-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent # US 10,199,326 B1 to Ohsaki teaches, a method for forming a three-dimensional (3D) NAND memory device, comprising: 
forming an alternating dielectric stack (32/42; Fig. 6A; col. 9, lines 23-33) on the substrate (10/180/410; Fig. 6A; col. 7, lines 9-34; i.e. planar semiconductor layer/dielectric spacer/substrate), 
the alternating dielectric stack including a plurality of dielectric layer pairs each comprising a first dielectric layer (32; Fig. 6A; col. 9, lines 23-33; i.e. insulating layer) and a second dielectric layer (42; Fig. 6A; col. 9, lines 23-33; i.e. sacrificial material layer) different from the first dielectric layer (32) (Fig. 6A; col. 9, lines 23-33); 
Note: Ohsaki teaches two different materials in order to have etch-selectivity (col. 9, lines 23-33).

    PNG
    media_image1.png
    500
    692
    media_image1.png
    Greyscale

forming a plurality of channel structures (55, memory structures on the left and right of the opening 79; Fig. 11; col. 17, lines 10-15) in the alternating dielectric stack (32/42); 
forming a slit (79; Fig. 11; col. 20, lines 41-45; i.e. backside trench) penetrating vertically through the alternating dielectric stack (32/42) and extending in a horizontal direction (going inside the 2D plane of the device horizontally) to divide the plurality of channel structures (55);

    PNG
    media_image2.png
    597
    682
    media_image2.png
    Greyscale


forming a spacer wall (74; Fig. 14; col. 21, lines 1-3; i.e. insulating spacer) to fill the slit (79); and 
forming a plurality of array common source contacts (76; Fig. 14; col. 21, lines 47-50; i.e. backside contact via structure),

    PNG
    media_image3.png
    503
    572
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2016/0141298 A1 to Chuang teaches, forming a plurality of hybrid shallow trench isolation structure (302/102; Fig. 4; [0020] – [0021]; i.e. conductive contact pad/STI region) in a substrate (100) (Fig. 4; [0020] – [0021]) comprising, 
forming at least one row of shallow trenches (trench for 102) extending in the horizontal direction (going inside the 2D plane of the device horizontally) in the substrate (100) (Fig. 4; [0020] – [0021]); and 


    PNG
    media_image4.png
    327
    532
    media_image4.png
    Greyscale

forming a dielectric sublayer (102; Fig. 1) in the at least one row of shallow trenches (trench for 102, which is part of the combination of hybrid shallow trench 102/302) (Fig. 1; [0018] – [0021]); 
removing an upper portion of the dielectric sublayer (102) (Fig. 2; [0019]); and 
forming a conductive sublayer (302; Fig. 4) on a remaining portion of the dielectric sublayer (102) (Fig. 4; [0021]) and in the at least one row of shallow trenches (trench for 102, which is part of the combination of hybrid shallow trench 102/302) (Fig. 1; [0018] – [0021]).
With the teaching of hybrid shallow trench isolation structures (302/102; Fig. 4) from Chuang, Ohsaki further teaches, slit (79) exposes a row of hybrid shallow trench isolation structures (where source region 61 is) (Fig. 11; col. 20, lines 41-45); and

However, neither Ohsaki nor any cited prior art, appear to explicitly disclose, in context, forming a plurality of array common source contacts each in electric contact with a corresponding hybrid shallow trench isolation structure, comprising: 
forming the plurality of via holes each vertically penetrating the substrate and the dielectric sublayer of a corresponding shallow trench isolation structure, and 
forming the plurality of array common source contacts in the plurality of via holes respectively, 
each array common source contact being in electrical contact with the conductive sublayer of the corresponding shallow trench isolation structure.
Specifically, the aforementioned ‘forming a plurality of array common source contacts each in electric contact with a corresponding hybrid shallow trench isolation structure, comprising: forming the plurality of via holes each vertically penetrating the substrate and the dielectric sublayer of a corresponding shallow trench isolation structure, and forming the plurality of array common source contacts in the plurality of via holes respectively, each array common source contact being in electrical contact with the conductive sublayer of the corresponding shallow trench isolation structure,’ is material to the inventive concept of the application at hand to address the upper density limitation in planar 3D memory cells including a memory array and peripheral devices for controlling signals to and from the memory array, thus improving overall device performance.

Amended independent claim 12 is allowable because the closest prior art US Patent # US 10,199,326 B1 to Ohsaki teaches, a three-dimensional (3D) NAND memory device, comprising: 
an alternating dielectric/conductive stack (32/46) including a plurality of dielectric/conductive layer pairs on a substrate (10/180/410), each of the plurality of dielectric/conductive layer pairs comprising a dielectric layer (32; Fig. 6A; col. 9, lines 23-33; i.e. insulating layer) and a conductive layer (46; Fig. 14; col. 19, lines 60-65; i.e. electrically conductive layers); 

    PNG
    media_image3.png
    503
    572
    media_image3.png
    Greyscale


a slit (79; Fig. 11; col. 20, lines 41-45; i.e. backside trench) penetrating vertically through the alternating dielectric/conductive stack (32/46) and extending between the plurality of channel structures (55) in a horizontal direction (going inside the 2D plane of the device horizontally); 
a spacer wall (74; Fig. 14; col. 21, lines 1-3; i.e. insulating spacer) in the slit (79); and  Atty. Dkt. No. 4123.0690001- 28 – 
a plurality of array common source contacts (76; Fig. 14; col. 21, lines 47-50; i.e. backside contact via structure),
Furthermore, US Patent Pub # US 2016/0141298 A1 to Chuang teaches, a substrate (100) including a plurality of hybrid shallow trench isolation structures (302/102; Fig. 4; [0020] – [0021]; i.e. conductive contact pad/STI region (100) (Fig. 4; [0020] – [0021]); 

    PNG
    media_image4.png
    327
    532
    media_image4.png
    Greyscale


However, neither Ohsaki nor any cited prior art, appear to explicitly disclose, in context, each hybrid shallow trench isolation structure comprising a dielectric sublayer and a conductive sublayer both embedded in the substrate; 
a plurality of array common source contacts each in electric contact with a corresponding hybrid shallow trench isolation structure, 
each array common source contact being in electrical contact with the conductive sublayer of the corresponding shallow trench isolation structure.
Specifically, the aforementioned ‘each hybrid shallow trench isolation structure comprising a dielectric sublayer and a conductive sublayer both embedded in the substrate; a plurality of array common source contacts each in electric contact with a corresponding hybrid shallow trench isolation structure, each array common source contact being in electrical contact with the conductive sublayer of the corresponding shallow trench isolation structure,’ is material to the inventive concept of the application at hand to address the upper density limitation in planar 3D memory cells including a memory array and peripheral devices for controlling signals to and from the memory array, thus improving overall device performance.
 4-10 and 14-20 depend, directly or indirectly, on allowable independent claims 1 and 12, respectively. Therefore, claims 4-10 and 14-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


02/05/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812